DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/28/2022 has been considered and entered.  The amendment makes the claims commensurate in scope with the inventive examples as discussed in the interview summary dated 06/16/2022 which makes the claims allowable.  Therefore, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closely related prior art to the claims by Fisher et al. (US 2015/0232782) teaches lubricating oil composition comprising silicone base stock at up to 50% and hydrocarbon basestock at 50% or higher, while the claims as amended requires a maximum of 45% of the hydrocarbon basestock which overcomes the rejections by Fisher.  Aguilar et al. (US 2012/004151) which is a closely related prior art similarly teaches silicone lubricant which is present in a major amount and synthetic oil in minor amounts overlapping the claims and thus could only be relied upon for making rejections based on obviousness.  However, the amended claims demonstrate surprising improvement in grease properties such as viscosity, fluidity and solidification when the silicone oil has the C/Si ratio of the claim and is used in the claimed amounts over the prior art.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771